EXHIBIT 23.1 Messineo & Co., CPAs LLC 2cMullen Booth Road, Suite 302 Clearwater, FL 33759-1362 T: (518) 530-1122 F: (727) 674-0511 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 25, 2014, relating to the consolidated financial statements of American Fiber Green Products, Inc. as of December 31, 2013 and 2012 and for the years then ended, which appears in American Fiber Green Products, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013 and to the reference to us under the heading “Experts” in this Registration Statement. Messineo & Co., CPAs, LLC Clearwater, Florida May1, 2014
